DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “external environment recognition unit” in claim 1, “control unit” in claims 1 and 4; and “condition determination unit” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure Specifically, external environment recognition, control unit and condition determination unit correspond to CPU (central processing unit) “executing programs stored in the storage device” (see [10, lines 1-2] of Applicant’s specification as filed).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim recites “wherein if the host vehicle travels in the lane adjacent to an area outside a travel path”.  The antecedent basis for “the lane adjacent to an area outside a travel path” (claim 1, lines 28-29) is unclear. There is introduction of “a lane” in line 15 (“a width of a lane where the host vehicle travels”). However, the host vehicle is not required to travel in “the lane adjacent to an area outside a travel path” as shown by the word “if” in line 28. Therefore it seems that these lanes are not the same, in which case “the lane adjacent to an area outside a travel path” lacks antecedent basis.

Claims 2-4 are rejected for the same reason by their dependence on claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (US 2015/0153735 A1).

Regarding Claim 1, Clarke teaches a vehicle control device provided for a host vehicle that can travel by automated driving (Clarke, [0163] “system may execute autonomous control of vehicle”), comprising:  5an external environment recognition unit configured to recognize a road environment and a traffic participant around the host vehicle (Clarke, [0140] “In a three camera system, a first processing device may receive images from both the main camera and the narrow field of view camera, and perform vision processing of the narrow FOV camera to…detect other vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects”); a control unit configured to control travel and/or control notification regarding the automated driving of the 10host vehicle (Clarke, [0133] “...when vehicle navigates without human intervention, system may automatically control the braking, acceleration, and/or steering of vehicle”); and a condition determination unit configured to determine whether a predetermined condition is satisfied on a basis of a recognition result from the external environment recognition unit ([0155] “processing unit may scan one or more images, compare the images to one or more predetermined patterns, and identify within each image possible locations that may contain objects of interest e.g., vehicles, pedestrians…”), 15wherein the predetermined condition includes at least one of the following: a width of a lane where the host vehicle travels is less than a first threshold; a width of a road shoulder of a road where the host 20vehicle travels is less than a second threshold; the road includes a turnout area ahead of the host vehicle; number of lanes in the road decreases ahead of the host vehicle; and 25another vehicle exists in a manner that the other vehicle travels beside the host vehicle at a position with less than a predetermined distance from the host vehicle (Clarke, [0328] “These adjacent vehicles may be encroaching vehicles, [0329] “…encroaching vehicle comes closer to vehicle than the minimum predetermined distance…”) and at less than a predetermined relative speed with respect to the host vehicle ([0337], Clarke “if target vehicle 200b is ahead or a sufficient distance away from primary vehicle 200a (e.g., five meters or more, 10 meters or more, etc.) and moves toward primary vehicle 200a, system 100 may not take any action. However, if target vehicle 200b continues to move closer to primary vehicle 200a, then system 100 may cause primary vehicle 200a to brake, change speed, and/or change lanes.”; Examiner considers moving toward the primary vehicle to read on “less than a predetermined relative speed”), and wherein if the host vehicle travels in the lane adjacent to an area outside a travel path (Clarke figures, e.g. Fig 11: vehicle is traveling in the right-most lane of a road), the control unit is configured to change a content (Clarke, [0331-332] “At step 2760, processing unit 110 may cause vehicle 200 to maintain current velocity and to travel within first lane constraint 2502 and second lane constraint 2504 … the processing unit 110 may take evasive action. The evasive action may include causing vehicle 200 to change lanes. This may be a desirable response if, for example, vehicle 200 is traveling on a multilane highway and system 100 determines that changing lanes to move away from encroaching vehicle 2510 will avoid a collision. Evasive action may include vehicle 200 altering its course…”).

5ReagrdignCLRegarding Claim 2, Clarke teaches the vehicle control device according to claim 1, wherein the control includes at least one of: vehicle speed control for controlling vehicle speed of the host vehicle ([0331] maintain current velocity); inter-vehicle distance control for controlling an 10inter-vehicle distance between the host vehicle and a preceding vehicle (Clarke, [0275] “processing unit may cause primary vehicle to follow leading vehicle speed profile and maintain a predetermined distance or a safety distance from leading vehicle”); travel position control for deviating a center of the host vehicle from a center of the lane by causing the host vehicle to move to a side opposite to a side of the road 15shoulder (Fig. 8B); lane changing control for causing the host vehicle to change a lane to the side opposite to the side of the road shoulder; warning control for warning a vehicle occupant; and 20manual driving request control for prompting the vehicle occupant to drive manually.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2015/0153735 A1) in view of Zagorski et al.  (US 2013/0024075 A1).
Regarding Claim 3, Clarke teaches the vehicle control device according to claim 1,  Clarke does not teach wherein the condition determination is configured to 25set a criterion of the predetermined condition in accordance with at least one of a type of the traffic participant, a quantity of the traffic participant, and vehicle speed of the host.   However, Zagorski teaches this limitation.

Zagorski teaches wherein the condition determination unit (Zagorski, [0059] “determinations are preferably made by the processor”) is configured to 25set a criterion of the predetermined condition in accordance with at least one of a type of the traffic participant, a quantity of the traffic participant, and vehicle speed of the host vehicle (Zagorski, [0059] “Determinations are made as to whether all entry conditions are met that would indicate that the target object may be a motor vehicle ”; [0083] “an active safety action is taken if the time to collision is less than a first predetermined threshold … this predetermined threshold may vary, and is also preferably dependent upon the speed of the host vehicle.”; [0106] “… adjusted thresholds for triggering the automatic braking and for the magnitude of the automatic braking based on the classification of the target object as an individual that is not in a vehicle.”; [0110]).  	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Clarke to set a criterion of the predetermined condition in accordance with at least one of a type of the traffic participant as taught by Zagorski in order to tailor active safety systems for vehicles to particular types of detected objects Zagorski [0003].


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2015/0153735 A1) in view of Takae et al.  (US 2018/0173231 A1).
Regarding Claim 4, Clarke teaches the vehicle control device according to claim 2, and Clarke also teaches that at least one of the vehicle speed control, the inter-vehicle distance control, the travel position control, and the lane changing control is performed (see rejection of claim 1). Clarke does not teach that the control unit is configured to perform notification control to notify the 5vehicle occupant of a reason why the control is performed.  However, Takae teaches this limitation (Takae figures, e.g. Fig 3, 7-9, 14).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Clarke to perform notification control to notify the 5vehicle occupant of a reason why the control is performed as taught by Takae in order to keep the occupant informed and aware of the situation thereby improving occupant comfort (Takae [0235]) and safety in the event the occupant needs to take manual control (Clarke [0236]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662